DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to Applicant's amendment filed on June 28, 2021 in which claims 1-20 are presented for examination.3.	Claims 1-20 are pending, of which claims 1, 5, and 14 are in independent form.4.	Claims 1, 5, and 14 are amended.
Response to Arguments
5.	Applicant's arguments filed on February 20, 2020 have been fully considered but they are not persuasive.
6.	Applicant’s argue, “Shih is entirely silent on any form of likelihood that the interruptible computing resource is interrupted and therefore does not disclose the recited probability feature”.

 	Examiner respectfully disagrees. First, examiner relied on Shih reference to disclose a computer resources could be interrupted. See [0021] e.g., “…a resource allocation may be interrupted: i.e., a resource instance that was previously allocated to the client may be reclaimed by the resource manager and may be allocated to some other client”. the earlier tasks (such as whether and when tasks or subtasks were interrupted and restarted) to deduce interruptibility of the current tasks, which may in turn allow the resource manager to make better pool selection decisions”.  	The examiner relied upon (Shih [0019], [0023] and [0063]-[0064]) to disclose the estimation of a completion time, for instance the implemented system resource manage schedule and execute tasks using resources, e.g., “using the systems and methods described herein, parameter values for the execution of a task (e.g., configuration parameters for the resources) may be automatically selected to optimize a cost and/or a completion time for the execution of the task”). See also [0096] describes the optimization process utilizing both cost and completion time as constraints. Thus, the Shih reference does clearly teach the argued feature and the argument is not persuasive enough to withdraw the Shih reference.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Soundararajan et al. U.S. Patent 8,429,096 B1 (hereinafter Soundararajan) in view of Shih et al. U.S. 2014/0229221 A1 (hereinafter Shih) 
Regarding claim 1, Soundararajan discloses a system (Soundararajan [col. 2, lines 53-56] where the invention embodiment implemented as a system), comprising:           a memory to store program instructions which, if performed by at least one processor, cause the at least one processor to perform a method (Soundararajan [col.21, lines 29-31], [col. 21, lines 53-63] and [Figure 9, element 1120] an exemplary hardware configuration of the implemented embodiment comprises memory connected with the central processing unit to accomplish the task of the implemented system) to at least:           receive a first query directed to one or more data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query, e.g., “a 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Soundararajan and Shih discloses a system, wherein the method further comprises:           detect an interruption for the interruptible computing resource while processing the first query (Shih [0026] where an interruptible computing resources identified for 
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Soundararajan and Shih discloses a system, wherein the selection is performed by a managed query service implemented as part of a provider network, wherein the one or more computing resources are implemented as part of one or more other network-based services in the provider network (Shih [0020]-[0021], [0027]-[0028] e.g., “… For example, a resource manager of the provider network may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients to learn about, select, purchase access to, and/or reserve resource instances”).

and an estimated completion time of the first query; and  performing the first query at the selected computing resources with respect to the one or more data sets. 	However, Shih discloses selecting one or more computing resources to process the first query that include an interruptible computing resource, (Shih [0096 where one of the embodiment of the implemented system utilizing a cost constraints and the completion time (performance). Additional constraints may also be applied to optimize the process, e.g., “Additional constraints may also be applied to the optimization process. For example, a constraint for the probability of success or failure of the task may be applied”), wherein the selecting is based, at least in part, on a probability determined for completing processing of the first query at the interruptible computing resource compared with a probability threshold (Shih [Abstract] and [0023] describes an 
Regarding claim 7, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein the computing resources are implemented as part of a compute cluster, and wherein the method further comprises:          selecting one or more other compute clusters to perform the first query (Shih [0056], [0021], e.g., “… governing for example whether a reservation or allocation of a resource instance can be interrupted”); and          performing the first query at the one or more other compute clusters (Shih [0023] e.g., “… a resource manager in such an environment may receive a task execution query comprising a specification of a task to be performed for a client”).
Regarding claim 8, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein selecting one or more computing resources to process the first query is further based on a timeframe specified for completing execution of the first query provided by a submitter of the first query (Shih [0029], [0037], and [0044] where some queries execution time estimated, e.g., “… various other types of task execution queries may also be supported in some embodiments: e.g., queries requesting a least -estimated-cost plan, queries requesting 
Regarding claim 9, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, further comprising:          receiving a second query directed to the data sets (Soundararajan [col. 9, lines 66 – col. 10, line 10] where the data processing system receives query);           in response to receiving the second query:           selecting one or more non-interruptible computing resources to process the second query based, at least in part, on a probability determined for completing processing of the second query at another interruptible computing resource (Shih [0034] e.g., “… it may be advisable to use a non-interruptible instance such as an on-demand instance instead of a spot instance”); and          performing the second query at the selected non-interruptible computing resources with respect to the data sets (Shih [0034] e.g., “… even if a client's task can be resumed after interruption with relatively small overhead, it may be advisable to use a non-interruptible instance”).
Regarding claim 10, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein the one or more computing resources only include interruptible computing resources (Shih [0026] e.g., “… which 
Regarding claim 11, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, further comprising:           detecting an interruption for the interruptible computing resource while processing the first query (Shih [0026] where an interruptible computing resources identified for processing a given query or sub-query); and          selecting an interrupt handling response to allow completion of the first query at the computing resources based, at least in part, on a determination that the first query can complete prior to an occurrence of the interruption for the interruptible computing resource (Shih [0023] e.g., “… where the execution plan comprises using one or more resources of a selected resource pool to perform at least a portion of the task. The resource pool may be selected based at least in part on the pricing policy of the resource pool and an analysis of the task specification. Other factors may also be taken into consideration in selecting the resource pool or resource type, such as whether the task or its subtasks can be resumed after an interruption without excessive overhead, and so on”)..

Regarding claim 13, the rejection of claim 5 is hereby incorporated by reference, Soundararajan and Shih discloses a method, wherein selecting one or more computing resources to process the first query comprises determining that an estimated completion time for the first query is less than a guaranteed time for performing queries at the interruptible computing resource (Shih [0023] e.g., “… where the execution plan comprises using one or more resources of a selected resource pool to perform at least a portion of the task. The resource pool may be selected based at least in part on the pricing policy of the resource pool and an analysis of the task specification. Other factors may also be taken into consideration in selecting the resource pool or resource type, such as whether the task or its subtasks can be resumed after an interruption without excessive overhead, and so on”).
Regarding claim 14, Soundararajan discloses a non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices (Soundararajan [col. 22, lines 18-26] 51-65] where multiple storage medium utilized. See also [claim 34] where the storage mediums is a non-transitory computer-readable storage medium) causes the one or more computing devices to implement:
Regarding claim 16, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein the program instructions cause the one or more computing devices to implement:           detecting an interruption of the interruptible computing resource during the performance of the first query (Shih [0026] where an interruptible computing resources identified for processing a given query or sub-query);           obtaining an execution state for the interruptible computing resource for the performance of the first query resource (Shih [0023] e.g., “… where the execution plan comprises using one or more resources of a selected resource pool to perform at least a portion of the task. The resource pool may be selected based at least in part on the pricing policy of the resource pool and an analysis of the task specification. Other factors may also be taken into consideration in selecting the resource pool or resource type, such as whether the task or its subtasks can be resumed after an interruption 
Regarding claim 17, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein the one or more computing resources include at least one non-interruptible computing resource (Soundararajan [col. 5, lines 34-53] where the available computing instances or resources includes an interruptible computing instances).
Regarding claim 18, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein the computing resources are implemented as part of a larger collection of computing resources in a pool of computing resources that include other interruptible computing resources, and wherein the program instructions cause the one or more computing devices to further implement:            detecting an interruption of one of the other interruptible computing resources (Shih [0026] where an interruptible computing resources identified for processing a 
Regarding claim 19, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein selecting the one or more computing resources to process the first query is further based on a timeframe specified for completing execution of the first query provided by a submitter of the first query (Shih [0020]-[0021], [0027]-[0028] e.g., “… For example, a resource manager of the provider network may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients to learn about, select, purchase access to, and/or reserve resource 
Regarding claim 20, the rejection of claim 14 is hereby incorporated by reference, Soundararajan and Shih discloses a non-transitory, computer-readable storage medium, wherein the evaluating and the selecting is performed by a managed query service implemented as part of a provider network, wherein the one or more computing resources are implemented as part of one or more other network-based services in the provider network, wherein the data sets are stored in a data storage service implemented as part of the provider network, and wherein the query is received from a client of the provider network (Shih [0020]-[0021], [0027]-[0028] e.g., “… For example, a resource manager of the provider network may implement a programmatic resource reservation interface (e.g., via a web site or a set of web pages) that allows clients to learn about, select, purchase access to, and/or reserve resource instances”). 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 8:30am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                       

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156